Case: 1:14-cv-01437 Document #: 426 Filed: 07/11/19 Page 1 of 1 PageID #:6882

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Gregory Greene, et al.
                                 Plaintiff,
v.                                                     Case No.: 1:14−cv−01437
                                                       Honorable Gary Feinerman
Mark Karpeles, et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 11, 2019:


       MINUTE entry before the Honorable Gary Feinerman:Status hearing held and
continued to 8/1/2019 at 9:15 a.m. Plaintiff Motto shall file a status report regarding
Defendant Karpeles's offer by 7/25/2019.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
